PER CURIAM.
Lawrence E. Cowan’s attorney filed an appeal of Cowan’s sentencing on remand pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting that there is no arguable merit to the challenge of Cowan’s sentence. We agree and affirm the habitual offender sentence in this possession and delivery of cocaine case.
Additionally, Cowan filed a pro se brief in which he raised several issues that are procedurally barred because they could have been ruled upon in the original appeal. See Williams v. State, 686 So.2d 615, 616 (Fla. 2d DCA 1996), review denied, 694 So.2d 739 (Fla.1997). As to Cowan’s claim of ineffective assistance of counsel, that claim is not a cognizable issue on direct appeal. See Lawrence v. State, 691 So.2d 1068, 1074 (Fla.), cert. denied, — U.S. —, 118 S.Ct. 205, 139 L.Ed.2d 141 (1997). However, Co-wan may raise this issue pursuant to a rule 3.850 motion, if he does so within two years of his judgment and sentence. See Fla. R.Crim. P. 3.850(b).
PARKER, C.J., and CAMPBELL and QUINCE, JJ., concur.